Citation Nr: 1046392	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disabilities of the 
bilateral knees. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the claims at issue. 

In the substantive appeal which was received at the RO in March 
2007, the Veteran asked to testify at a hearing before a Veterans 
Law Judge at the RO.  However, in a June 2007 statement, the 
Veteran cancelled his hearing request.  See 38 C.F.R. § 20.704(e) 
(2010).  Accordingly, the Board will proceed with appellate 
review of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
bilateral hearing loss disability, tinnitus, and disabilities of 
both knees.  In an October 2010 brief, the Veteran's 
representative argued that these claims should be remanded in 
order to make further efforts to obtain the Veteran's service 
treatment records and also to request the Veteran's service 
personnel records.  The Board agrees and thus remands these 
claims for further development. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist in the development of a claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This 
duty includes making as many requests as are necessary to obtain 
relevant records from a Federal department or agency, to include 
military records.  See 38 C.F.R. § 3.159(c)(2).  VA will end its 
efforts to obtain records from a Federal department or agency 
only when it concludes that the records sought do not exist or 
that further efforts to obtain them would be futile.  
Here, in April 2006, the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC), which replied that "the few [service medical records] on 
file" were being furnished.  The only service treatment record 
in the claims file is the Veteran's August 1975 entrance 
examination.  The Board notes that, when service medical records 
are lost or missing, VA has a heightened duty to assist in 
developing the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

On remand, the agency of original jurisdiction (AOJ) should make 
a second request for the Veteran's service treatment records.  If 
the NPRC again indicates that these records are not available and 
the AOJ concludes that further efforts to obtain them would be 
unavailing, a formal finding of unavailability should be prepared 
in accordance with the VA Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iii, 2.I.59.d.  Thereafter, the Veteran should 
be provided with written notice that identifies the records that 
could not be obtained, briefly explains the efforts to obtain 
them, requests the Veteran to provide any service treatment 
records in his possession, provides information about possible 
alternative sources of service records, and informs the Veteran 
that he can submit other evidence such as statements from 
individuals who served with the Veteran ("buddy statements") 
that could potentially serve as a substitute for service 
treatment records. 

The AOJ should also make every effort to obtain the Veteran's 
service personnel records, as requested by his representative, as 
they might provide further support for the Veteran's claim. 

The AOJ should also take this opportunity to obtain records of 
any pertinent VA treatment that the Veteran may have received 
since January 2007. 

Accordingly, these claims are REMANDED for the following actions:

1.  The AOJ should make a second request for 
the Veteran's service treatment records.  If 
the NPRC again indicates that these records 
are not available and the AOJ concludes that 
further efforts to obtain them would be 
unavailing, a formal finding of 
unavailability should be prepared in 
accordance with the VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, 
2.I.59.d.  Thereafter, the Veteran should be 
provided with written notice that identifies 
the records that could not be obtained, 
briefly explains the efforts to obtain them, 
requests the Veteran to provide any service 
treatment records in his possession, provides 
information about possible alternative 
sources of service records, and informs the 
Veteran that he can submit other evidence 
such as statements from individuals who 
served with the Veteran ("buddy 
statements") that could potentially serve as 
a substitute for service treatment records.  
Documentation of such notice must be 
associated with the claims file. 

2.  The AOJ should also make every effort to 
obtain, and to associate with the claims 
folder, the Veteran's service personnel 
records.  All efforts to obtain these records 
must be fully documented and associated with 
the claims file.  If the AOJ is unable to 
obtain these records and concludes that 
further efforts to obtain them would be 
futile, the Veteran should be notified of 
this fact and a copy of such notice 
associated with the claims file. 

3.  The AOJ should also take this opportunity 
to obtain, and to associate with the claims 
folder, copies of records of any VA treatment 
for the claimed hearing loss, tinnitus, and 
bilateral knee disabilities that the Veteran 
may have received since January 2007. 

4.  After the above development, as well as 
any other development that may be warranted 
based on any additional information or 
evidence received, is completed, the AOJ 
should readjudicate the claims on appeal.  If 
any of the benefits sought are not granted, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


